34 F.3d 1070
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.William T. ROBINSIN, JR. Appellant.
No. 94-2105.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 19, 1994.Filed:  September 2, 1994.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
William T. Robinson made a false refund claim on his 1990 and 1991 income tax returns.  He later pleaded guilty to one count of filing a false claim against the United States, in violation of 18 U.S.C. Secs. 2 and 287.  The district court1 sentenced Robinson to ten months imprisonment and three years supervised release, and ordered him to pay restitution.  Robinson appeals his sentence, arguing that the district court erred in enhancing his sentence for "more than minimal planning."  We affirm.


2
The Guidelines provide for a two-level upward adjustment in a defendant's base offense level "[i]f the offense involved ... more than minimal planning."  U.S.S.G. Sec. 2F1.1(b)(2)(A).  The district court found that Robinson's offense exceeded the simple making of a false claim.  See U.S.S.G. Sec. 1B1.1, comment.  (n.1(f)) (more than minimal planning means more planning than is typical for commission of offense in simple form).  The record before the district court showed that Robinson did more than merely file a tax return containing a false claim;  he also was involved in preparing a false W-2 form.  Based on this and other evidence in the record, we cannot say that the district court clearly erred in assessing the more-than-minimal-planning increase.   See United States v. Sykes, 4 F.3d 697, 699 (8th Cir. 1993) (per curiam) (standard of review).


3
Accordingly, we affirm.



1
 The HONORABLE LYLE E. STROM, Chief Judge, United States District Court for the District of Nebraska